UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04722 Provident Mutual Funds, Inc. (Exact name of Registrant as specified in charter) N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, Wisconsin 53188 (Address of principal executive offices) (Zip code) J. Scott Harkness Provident Trust Company N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, Wisconsin 53188 (Name and address of agent for service) 1-855-739-9950 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period: December 31, 2012 Item 1. Schedule of Investments. Provident Trust Strategy Fund SCHEDULE OF INVESTMENTS December 31, 2012 (Unaudited) Shares or Principal Amount Value LONG-TERM INVESTMENTS - 81.6%(a) COMMON STOCKS - 73.9%(a) Computer Services - 13.2% Accenture PLC $ Cognizant Technology Solutions Corp. * Distribution/Wholesale - 3.2% Fastenal Co. Engineering/Research & Development Services - 4.7% Jacobs Engineering Group, Inc. * Enterprise Software/Services - 6.2% Oracle Corp. Finance, Credit Card - 6.5% Visa Inc. Investment Management/Advisory Services - 4.4% Franklin Resources, Inc. Medical, Health Maintenance Organization - 2.2% UnitedHealth Group Inc. Oil & Gas Drilling - 5.4% Helmerich & Payne, Inc. Oil Companies, Exploration & Production - 5.4% Apache Corporation Pharmacy Services - 6.2% Express Scripts Holding Company * Retail, Major Department Stores - 4.3% The TJX Companies, Inc. Super-Regional Banks - United States - 5.5% PNC Financial Services Group, Inc. Transportation, Trucking - 0.8% Heartland Express, Inc. Web Portals/Internet Service Providers - 5.9% Google Inc. * Total common stocks (cost $83,730,630) CORPORATE BONDS - 7.7%(a) Commercial Banks, Non-United States - 1.8% $ Westpac Banking Corp., 3.00%, due 08/04/15 Diversified Banking Institutions - 2.5% JP Morgan Chase & Co., 3.70%, due 01/20/15 Finance, Credit Card - 1.9% American Express Credit Corp., 2.80%, due 09/19/16 Oil Companies, Integrated - 1.5% Shell International Finance B.V., 3.10%, due 06/28/15 Total corporate bonds (cost $11,768,314) Total long-term investments (cost $95,498,944) SHORT-TERM INVESTMENTS - 18.5%(a) Money Market Fund - 18.5% Invesco Treasury Portfolio, 0.02%^ Total short-term investments (cost $29,637,683) Total investments - 100.1% (cost $125,136,627) Liabilities, less other assets - (0.1%) (a) ) TOTAL NET ASSETS - 100.0% $ (a) Percentages for the various classifications relate to net assets. * Non-income producing security. ^ The rate quoted is the annualized 7 day yield as of December 31, 2012. B.V. - Dutch Limited Liability Company PLC - Public Limited Company The cost basis of investments for federal income tax purposes at December 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Short-Term Money Market Fund Total Level 1 Level 2 – Long-Term Corporate Bonds Level 3 – Total $ It is the Fund’s policy to recognize transfers between levels at the end of the reporting period. During the quarter ended December 31, 2012, the Funds recognized no transfers to/from level 1 or level 2. The Fund did not invest in any level 3 investments during the reporting period. See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/ChiefFinancial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act"))(17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(d). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Provident Mutual Funds, Inc. By (Signature and Title) /s/J. Scott Harkness J. Scott Harkness, President/Principal Executive Officer Date February 20, 2012 By (Signature and Title) /s/Michael A. Schelble Michael A. Schelble, Treasurer/Principal Financial Officer Date February 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/J. Scott Harkness J. Scott Harkness, President/Principal Executive Officer Date February 20, 2012 By (Signature and Title) /s/Michael A. Schelble Michael A. Schelble, Treasurer/Principal Financial Officer Date February 20, 2012
